IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

   
   
   
      
    
     

DANIEL MILTON,

Plaintiff,
v.

Civil Action No. 1:15-cv-01430-RCL

WASHINGTON MEDIA INSTITUTE, LLC,

and AMOS GELB,

Defendants.

WASHINGTON MEDIA INSTITUTE, LLC,

Counterclaimant,

V.

DANIEL MILTON,
Counterclaim Defendant.

931m
UPON CONSIDERATION of Parties’ Joint Correspondence Requesting The Court To Stay

The Matter For Settlement Discussions, any arguments in support thereof, and any opposition

thereto, it is this May of , 2016, hereby
ORDERED, that Parties’ Request is GRANTED; and it is hereby
ORDERED, that all deadlines up to and including February 19, 2016, will be stayed while

the parties discuss potential settlement.

IT IS SO ORDERED.

C.
THE H;;SORABLE ROYCE C. LAMBERTH

United States District Judge

PERSONS TO BE SERVED:

Michael J. Baratz

Molly Bruder Fox

STEPTOE & JOHNSON LLP
1330 Connecticut Avenue NW
Washington, DC 20036

Gregg C. Greenberg

Jason D. Friedman
ZIPIN, AMSTER & GREENBERG, LLC

836 Bonfant Street
Silver Spring, MD 20910